Citation Nr: 0711941	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  In an October 2004 rating decision the 
RO denied service connection for tinnitus.  In an April 2006 
rating decision the RO confirmed and continued the veteran's 
zero percent disability rating for bilateral hearing loss.  

It is noted that the veteran's statement received July 2005 
appears to indicate an intent to withdraw his Notice of 
Disagreement received a month earlier.  However, continued 
reading of this statement indicates the veteran did indeed 
wish to continue pursuit of his tinnitus claim.  Therefore 
the July 2005 statement is not a withdrawal as contemplated 
under 38 C.F.R. § 20.204.

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence does not demonstrate that the 
veteran's bilateral hearing loss, manifested by no more than 
Level I hearing acuity in his right ear and no more than 
Level VII acuity in his left ear, is compensable.  (Tables 
VI, VIA & VII).

2. The veteran was diagnosed with tinnitus in November 2004.


CONCLUSION OF LAW

1. The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).

2. The veteran is diagnosed with tinnitus and suffered from 
noise exposure in service, a remand is necessary for a 
medical opinion as to etiology of his tinnitus. See McLendon 
v. Nicholson,  20 Vet. App. 79 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  Furthermore, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the January 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant that evidence showing that his disability is worse 
than the current evaluation contemplates is needed to 
substantiate the claim for an increased evaluation.  It also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  Such letter did not inform the veteran 
of the laws pertaining to disability ratings or effective 
dates.  However, because the instant decision denies the 
veteran's increased rating for hearing loss claim, no rating 
or effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the April 2006 
unfavorable AOJ decision that is the basis of this appeal.  
Therefore the notice is timely and satisfied the timing 
requirements of Pelegrini, as well as the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Duty to Assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's own statements in support of his claim, VA 
post-service treatment and examination reports and a private 
physician report.  Additionally, the veteran was provided an 
examination pertaining to the increased rating claim for 
hearing loss.  The Board has carefully reviewed the claims 
file and concludes that the veteran has not identified 
further evidence not already of record.  Therefore, all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with VA's obligations under the VCAA.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased Rating for Hearing Loss

The veteran is claiming entitlement to a compensable rating 
for bilateral hearing loss.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of defective hearing range from non-compensable 
to 100 percent, based upon organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles 
per second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  See 38 
C.F.R. § 4.85, Table VI.  Table VII is then used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used,  
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

It is noted that the veteran's service-connected hearing loss 
has been rated as noncompensable under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

On the authorized audiological evaluation during the October 
2004 VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
15
40
LEFT

25
45
65
75


The puretone average in the right ear was 22 decibels and the 
puretone average in the left ear was 52 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  

Based on the above audiological findings, the veteran is 
shown to have Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  Under  Table VII, 
this warrants a non-compensable rating.  No exceptional 
pattern of hearing impairment is demonstrated to warrant 
application of 38 C.F.R. § 4.86.  

A VA audiometric examination in September 2005 contained an 
authorized audiological evaluation reflecting pure tone 
thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
10
30
LEFT

55
65
65
70

The puretone average in the right ear was 16 decibels and the 
puretone average in the left ear was 65 decibels - 
incorrectly noted as 85 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 52 percent in the left ear.  These audiological findings 
show Level I hearing acuity in the right ear and Level VII 
hearing acuity in the left ear.  Although an exceptional 
pattern of hearing impairment is demonstrated in the left 
ear, the numerical designation under Table VIA is Level V, 
therefore the higher of the designations is used here; Level 
VII.  38 C.F.R. § 4.86(b).  Under Table VII, this warrants a 
non-compensable rating.  

The record indicates that the veteran has undergone a January 
2006 audiological evaluation containing an authorized 
audiometric examination following his increased rating claim 
which showed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
15
30
LEFT

50
65
75
75

The puretone average in the right ear was 18.75 decibels and 
the puretone average in the left ear was 66.25 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 percent in the left ear.  
These audiological findings show Level I hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
Under Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The Board notes that a private physician's report received in 
April 2006 indicates the veteran's left ear has speech 
discrimination of 48%; however, it is unclear if this is 
based on a controlled speech discrimination test (Maryland 
CNC) as required under 38 U.S.C.A. § 4.85(a).  As such, that 
private finding cannot be considered here.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes  
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1  
(disability ratings are based on the average impairment of 
earning capacity).  

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is necessary with respect to the 
veteran's tinnitus claim.  Specifically, it is noted that 
during the November 2004 examination, the veteran reported 
that he has seen a private physician Dr. R. for his tinnitus.  
The claims folder does not contain such records.   
Additionally the January 2006 audiology evaluation did not 
include a medical opinion as to the etiology of the veteran's 
tinnitus, which is necessary to determine whether the 
veteran's current tinnitus is related to his military 
service.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the veteran for information 
regarding Dr. R.; such as a current 
mailing address and the dates the veteran 
was treated in his care.  Also obtain all 
necessary authorization for the release 
of such records.  Mail the request for 
the veteran's medical records to Dr. R. 
to the address provided.  If no 
information is received from Dr. R., the 
claims file should clearly indicate this 
fact, and notification of the 
unsuccessful attempt to obtain the 
records should be to be sent to the 
veteran and his representative, with an 
explanation that it is his duty to obtain 
such records.  The veteran will be given 
adequate time to locate and submit such 
records.

2.  Upon completion of the above, forward 
the claims folder to the January 2006 VA 
examiner (or another appropriately 
qualified physician if the original 
examiner is no longer available) for an 
addendum to the January 2006 VA 
examination as to the nature and etiology 
of the veteran's tinnitus.  The examiner 
should comment as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current tinnitus is related 
to his active service.  Any opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so indicate.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.
 
3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand portion is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).








 Department of Veterans Affairs


